MEMORANDUM2
Victor Gallardo-Arredondo appeals his conviction and 12-month and one-day sentence imposed following his guilty plea conviction for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960(b)(4). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gallardo-Arredondo contends that his conviction under 21 U.S.C. § 960 is unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Because Gallardo-Arredondo did not object at sentencing, we review for plain error. See United States v. Nordby, 225 F.3d 1053, 1060 (9th Cir. 2000).
The district court’s imposition of a 12-month and one-day sentence is far less that the five-year statutory maximum to which Gallardo-Arredondo was subject, based on the facts admitted to at the time he pleaded guilty. See 21 U.S.C. § 960(b)(4). Because the district court’s findings did not raise Gallardo-Arredondo’s sentence beyond that which he would have received based on the facts admitted *514to at the change of plea hearing, he cannot show that any error affected the fairness or integrity of the judicial proceedings. See United States v. Garcia-Guizar, 227 F.3d 1125, 1129 (9th Cir.2000).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.